 

EXHIBIT 10

EMPLOYMENT AGREEMENT

BETWEEN

OFG BANCORP

AND

JOSÉ RAFAEL FERNÁNDEZ

 

This Employment Agreement (the “Agreement”) is made and entered into as of the
22nd  day of August, 2013, by and between OFG BANCORP, a financial holding
company that has its principal office in San Juan, Puerto Rico (the “Company”),
and JOSÉ RAFAEL FERNÁNDEZ (the “President and CEO” or “Mr. Fernández”).

 

WITNESSETH:

 

WHEREAS, Mr. Fernández has been an executive officer of the Company since June
1991, is presently the Company’s President, Chief Executive Officer, and Vice
Chairman of the Board of Directors, and the retention of his services for and on
behalf of the Company is of material importance to the preservation and
enhancement of the value of the Company's business;

 

WHEREAS, the Company and the President and CEO wish to enter into this Agreement
and intend that this Agreement shall become effective on July 1, 2013 (the
“Effective Date”), and replace the Employment Agreement, dated December 3, 2010
(the “2010 Employment Agreement”), between the Company and the President and
CEO, which is now in effect;

 

NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
Company and the President and CEO do hereby agree as follows:

 

1.      TERM OF EMPLOYMENT

 

 

--------------------------------------------------------------------------------

 

 

1.1 The Company hereby employs Mr. Fernández as its President and Chief
Executive Officer, and Mr. Fernández hereby accepts said employment and agrees
to render such services to the Company on the terms and conditions set forth in
this Agreement for a term of three (3) years commencing on the Effective Date
and terminating on June 30, 2016, unless further extended or sooner terminated
in accordance with the terms and conditions herein set forth.

 

Not less than one hundred twenty (120) days in advance of the expiration of the
term of this Agreement, the parties will determine whether to extend the term
and, if extended, under what terms and conditions.  Unless otherwise agreed to
in writing by Mr. Fernández and the Company, and except in the event of a
termination for just cause pursuant to Section 6.1 hereof or a removal or bar
from office pursuant to Section 6.5 hereof, Mr. Fernández shall remain as an
employee of the Company after the expiration of the term of this Agreement and
shall be entitled to all the rights and benefits of an employee under the laws
of the Commonwealth of Puerto Rico. 

 

1.2 During the term of this Agreement, the President and CEO shall devote his
best efforts to performing such services for the Company as may be consistent
with his title of President and Chief Executive Officer and those which from
time to time may be assigned to him by the Company’s Board of Directors (the
“Board of Directors”).

 

1.3 The services of the President and CEO to the Company shall be rendered
principally in the Commonwealth of Puerto Rico, but he shall do such traveling
on behalf of the Company as may be reasonably required by his duties.

 

1.4 The President and CEO shall report directly to the Board of Directors and
shall have overall responsibility for all of the business and affairs of the
Company, including making all determinations concerning hiring, dismissal and
compensation for all classes of employees of the Company (exception in the case
of the Head of the Company’s Internal Audit Department), which determinations
shall be in accordance with the policies for such hiring, dismissal and
compensation established by the Compensation Committee of the Board of Directors
(the “Compensation Committee”) from time to time and in accordance with
applicable laws, rules and regulations, including the applicable regulations of
the Federal Deposit Insurance Corporation (the "FDIC"), the Board of Governors
of the Federal Reserve System (the “FRB”), the Securities and Exchange
Commission (“SEC”), and the Office of the Commissioner of Financial Institutions
of Puerto Rico (the “OCFI”).

 

1.5 The President and CEO shall continue to occupy his position as Vice Chairman
of the Board of Directors.  Furthermore, during the term of this Agreement and
any extension thereof, and in any election of directors in which his term as a
member of the Board of Directors will expire, the Board of Directors shall
nominate and recommend to the

 

--------------------------------------------------------------------------------

 

 

Company’s stockholders the election of Mr. Fernández to the Board of Directors
and, if elected, the Board of Directors shall appoint him as its Vice Chairman.

 

2.      COMPETITIVE ACTIVITIES

 

2.1 The President and CEO agrees that during the term of this Agreement, except
with the express written consent of the Board of Directors, he will not,
directly or indirectly, engage or participate in, become a director of, or
render advisory or other services for, or in connection with, or become
interested in, or make financial investment in any firm, corporation, business
entity or business enterprise; provided, however, that the President and CEO
shall not thereby be precluded or prohibited from owning passive investments
including investments in the securities of other financial institutions, so long
as such ownership does not require him to devote substantial time to management
or control of the business or activities in which he has invested.

 

2.2 The President and CEO agrees and acknowledges that during the time that he
is employed by the Company, he will maintain an intimate knowledge of the
activities and affairs of the Company including trade secrets and other
confidential matters.  As a result, and also because of the special, unique, and
extraordinary services that the President and CEO is capable of performing for
the Company or one of its competitors, the President and CEO recognizes that the
services to be rendered by him hereunder are of a character giving them a
peculiar value, the loss of which cannot be adequately or reasonably compensated
for by damages.  Therefore, if during the time he is employed by the Company,
the President and CEO renders services to a competitor of the Company other than
as authorized pursuant to Section 2.1 hereof, the Company shall be entitled to
immediate injunctive or other equitable relief to restrain the President and CEO
from rendering his services to the competitor of the Company, in addition to any
other remedies to which the Company may be entitled under law; provided,
however, that the right to such injunctive or other equitable relief shall not
survive the termination of the President and CEO’s employment with the Company.

 

3.      COMPENSATION AND REIMBURSEMENT OF EXPENSES

 

3.1 Compensation.   

 

(a) The Company will compensate and pay the President and CEO an annual base
salary of eight hundred sixty-five thousand dollars ($865,000) equivalent to
seventy two thousand eighty three dollars and thirty three cents ($72,083.33)
per month for his services to the Company during the term of this Agreement. 

 

--------------------------------------------------------------------------------

 

 

 

(b) Not later than March 31 of each contract year, the Compensation Committee
shall evaluate and determine the amount of any increase to the President and
CEO’s annual base salary. Any increases to the President and CEO’s annual base
salary determined by the Compensation Committee shall be effective on July 1 of
the then running contract year and the increased annual base salary shall become
the President and CEO’s new contractual annual base salary.

 

3.2 Bonus.  The Company shall set for the President and CEO an annual target
bonus of seventy percent (70%) of his annual base salary as may be earned by him
under the Company’s non-equity incentive bonus plan.  The bonus shall be due and
payable on or before March 31 of each contract year of this Agreement commencing
with the bonus corresponding to calendar year 2013 due and payable on or before
March 31, 2014.

 

3.3 Expense Allowance. During the term of this Agreement and any extension
thereof, the Company shall provide the President and CEO an annual expense
allowance (the “Expense Allowance”)in the amount of eighty five thousand dollars
($85,000) from which the President and CEO shall pay his (i) car-related
expenses; (ii) membership expenses for social, business or professional
organizations (all such membership(s) shall be maintained in the name of the
President and CEO); and (iii) any other expenses which, in his judgment, are
reasonably appropriate for the performance of his duties under this Agreement. 

 

3.4 Reimbursement of Expenses.  Not less frequently than monthly, the Company
shall pay for or reimburse the President and CEO for all reasonable travel and
other expenses incurred by the President and CEO in the performance of his
duties under this Agreement, including, without limiting the generality of the
foregoing, the Expense Allowance provided for in Section 3.3 above.

 

3.5 Life Insurance.  The Company shall renew for an additional ten (10) year
term the existing ten (10) year term life insurance policy in the sum of three
million dollars ($3,000,000) covering the life of the President and CEO and
having as its beneficiary the spouse and heirs of Mr. Fernández; provided, that
the President and CEO may designate in writing from to time any other person or
entity as its beneficiary.  The President and CEO hereby authorize the Company
to obtain a ten million dollar ($10,000,000) key-man term life insurance policy
covering his life and having the Company as its beneficiary.  For as long as the
President and CEO is employed by the Company, all premiums and costs associated
with such term life insurance policies shall be for the account of the Company.

 

 

--------------------------------------------------------------------------------

 

 

 

   3.6 Vacation.  The President and CEO shall be entitled to twenty-five (25)
days of paid vacation each year during the term of this Agreement.

 

4.      DISABILITY 

 

4.1 If the President and CEO shall become physically or mentally disabled or
incapacitated to the extent that he is unable to perform his duties under this
Agreement, and so long as such disability continues, the President and CEO
shall, subject to the provisions of Section 6.2 and 6.3 hereof, and for a period
not to exceed the remaining term of this Agreement, continue to receive his full
compensation, as set forth in Section 3 hereof, including an annual cash bonus
equal to the annual cash bonus paid to him in the last fiscal year prior to his
disability or incapacitation.

 

4.2 There shall be deducted from the amounts paid to the President and CEO
hereunder during any period of disability or incapacitation, as described in
Section 4.1 hereof, any amounts actually paid to the President and CEO pursuant
to any disability insurance or other similar program(s) which the Company has
instituted or may institute on behalf of its employees for the purpose of
providing compensation in the event of disability.

 

5.      ADDITIONAL COMPENSATION AND BENEFITS

 

5.1 During the term of this Agreement, the President and CEO will be entitled to
participate in, and receive the benefits of, any equity-based compensation plan,
profit sharing plan, or other plans, benefits and privileges given to employees
and executives of the Company or its subsidiaries and affiliates which may now
exist or come into existence hereinafter, to the extent commensurate with his
then duties and responsibilities, as fixed by the Compensation Committee, and,
to the extent that the President and CEO is otherwise eligible and qualifies, to
so participate in, and receive such benefits or privileges.  The Company shall
not make any changes in such plans, benefits or privileges which would adversely
affect the President and CEO’s rights or benefits there under, unless such
change or changes are made pursuant to a program applicable to all executives of
the Company and does not result in a proportionately greater adverse change in
the rights of or benefits to the President and CEO as compared to any executive
officer of the Company.  Nothing paid to the President and CEO under any plan or
arrangement presently in effect or made available in the future shall be deemed
in lieu of the annual base salary, bonus, Expense Allowance and term life
insurance payable or provided to the President and CEO pursuant to Sections 3.1,
3.2, 3.3 and 3.5 hereof.

 

 

--------------------------------------------------------------------------------

 

 

5.2 (a) On the date hereof, and upon the execution of this Agreement, the
Compensation Committee shall award the President and CEO thirty thousand
(30,000) restricted stock units.  The award is made under and is subject to the
provisions of the Company’s Amended and Restated 2007 Omnibus Performance
Incentive Plan (the “Plan”), as further amended from time to time.

 

(b) The Compensation Committee shall consider in each contract year of this
Agreement granting the President and CEO additional incentive compensation under
the Plan based on his performance scorecard, as approved by the Compensation
Committee, up to an annual amount equal to eighty five percent (85%) of his
annual base salary. The incentive compensation grants to the President and CEO
shall be made on or before March 31 of each contract year of this Agreement
commencing with the year 2014.

 

(c) Restrictions on the restricted stock units granted to the President and CEO
hereunder will expire on the third anniversary of the award or earlier in the
event of a Change of Control of the Company, as defined in the Change in Control
Compensation Agreement between the Company and the President and CEO, dated
December 5, 2004, as amended (the “Change in Control Compensation Agreement”),
or if the President and CEO dies or becomes disabled.

 

6.      TERMINATION 

 

6.1 The Board of Directors shall have the right, at any time upon prior written
Notice of Termination (as defined in Section 6.8(b) hereof), to terminate the
President and CEO’s employment hereunder for just cause or in connection with a
removal or bar from office pursuant to Section 6.5 hereof.  For purposes of this
Agreement, the term “termination for just cause” shall mean termination because
of the willful and continued failure of the President and CEO to perform his
duties under this Agreement, or the willful engaging by the President and CEO in
illegal conduct or gross misconduct materially injurious to the Company as
determined by a court of competent jurisdiction or a federal or state regulatory
agency having jurisdiction over the Company.  For purposes of this paragraph, no
act, or failure to act, on the part of the President and CEO shall be considered
“willful” unless done, or omitted to be done, by him not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company; provided, however, that any act or omission to act by the
President and CEO in reliance upon an opinion of counsel to the Company or
counsel to the President and CEO shall not be deemed to be willful.

 

6.2 In the event the President and CEO’s employment is terminated for just cause
pursuant to Section 6.1 hereof or he is removed or barred from office pursuant
to Section 6.5 hereof, the President and CEO shall have no right to

 

--------------------------------------------------------------------------------

 

 

compensation or other benefits for any period after such date of termination. 
If the President and CEO is terminated by the Company other than for just cause
pursuant to Section 6.1 hereof, other than in connection with a removal or bar
from office pursuant to Section 6.5 hereof, and other than in connection with a
Change of Control of the Company, as defined in the Change in Control
Compensation Agreement, the President and CEO’s right to compensation and other
benefits under this Agreement shall be as set forth in Sections 6.8(c) and (d)
hereof.

 

6.3 The President and CEO shall have the right, upon prior written Notice of
Termination of not less than thirty (30) days, to terminate his employment
hereunder.  In such event, the President and CEO shall have the right, as of the
date of termination, to receive all accrued compensation and other benefits
provided for in this Agreement; provided, however, that if the President and CEO
terminates his employment hereunder for “good reason” pursuant to Section 6.8(a)
hereof he shall be entitled to receive the severance payment provided for in
Section 6.8(c) hereof.  If the President and CEO provides a Notice of
Termination for good reason, the date of termination shall be the date on which
the Notice of Termination is given to the Company.

 

6.4 If the President and CEO is suspended from office and/or temporarily
prohibited from participating in the conduct of the Company’s affairs pursuant
to a notice served under the Federal Deposit Insurance Act (“FDIA”), the Federal
Reserve Act (“FRA”), the Bank Holding Company Act of 1956 (the “BHCA”), the
Securities Exchange Act of 1934 (the “SEA”), or the Puerto Rico Banking Act (the
“PRBA”), each as amended from time to time, the Company’s obligations under this
Agreement shall be suspended as of the date of service unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Company shall: (i) pay the President and CEO all the compensation withheld while
contractual obligations were suspended, and (ii) reinstate in whole or in part,
as applicable, any of the Company’s obligations which were suspended.

 

6.5 If the President and CEO is removed from office and/or permanently
prohibited from participating in the conduct of the Company’s affairs by an
order issued under the FDIA, the FRA, the BHCA, the SEA, or the PRBA all
obligations of the Company under this Agreement shall terminate, as of the
effective date of the order, but the rights of the President and CEO to
compensation earned as of the date of termination shall not be affected.

 

6.6 If the Company is in default, as defined to mean an adjudication or other
official determination of a court of competent jurisdiction or other public
authority pursuant to which  a  conservator,  receiver  or other  legal 
custodian  is

 

--------------------------------------------------------------------------------

 

 

appointed for the Company for the purpose of liquidation,  all obligations under
this Agreement shall terminate as of the date of default, but the rights of the
President and CEO to compensation and benefits accrued as of the date of
termination shall not be affected.

 

6.7 In the event that the President and CEO is terminated in a manner which
violates the provisions of Section 6.1 hereof, as determined by a court of
competent jurisdiction, the President and CEO shall be entitled to reimbursement
for all reasonable costs, including attorneys’ fees, in challenging such
termination.  Such reimbursement shall be in addition to all rights to which the
President and CEO is otherwise entitled under this Agreement.

 

6.8        (a) The President and CEO may terminate his employment hereunder for
good reason.  For purposes of this Agreement, the term “good reason” shall mean
(i) a failure by the Company to comply with any material provision of this
Agreement, which failure has not been cured within ten (10) days after a notice
of such noncompliance has been given by the President and CEO to the Company;
(ii) any purported termination of the President and CEO’s employment hereunder
which is not effected pursuant to a Notice of Termination (and for purposes of
this Agreement no such purported termination shall be effective); (iii) any
reduction in the President and CEO’s compensation and fringe benefits, including
a reduction in his target bonus opportunity, without his written consent; (iv)
failure to nominate the President and CEO for reelection as a member of the
Board of Directors and, if elected, failure to appoint him as Vice Chairman of
the Board of Directors; (v) a material diminution in his positions, duties and
authorities as President and Chief Executive Officer of the Company; (vi) if
President and CEO is not the President and Chief Executive Officer of the
ultimate parent entity resulting from a Change of Control of the Company, as
defined in the Change in Control Compensation Agreement; (vii) a change in
reporting structure so that the President and CEO reports to someone other than
the Board of Directors, or (viii) the failure of any successor to all or
substantially all of the Company’s assets to assume this Agreement whether in
writing or by operation of law.

 

(b)  Any termination of the President and CEO’s employment by the Company or by
the President and CEO shall be communicated by a written Notice of Termination
to the other party hereto.  For purposes of this Agreement, the term “Notice of
Termination” shall mean a dated notice which shall (i) indicate the specific
termination provision in the Agreement relied upon; (ii) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the President and CEO’s  employment  under  the  provision  so  indicated; (iii)
specify a date of termination, which shall be not less than thirty (30) nor more
than ninety (90) days after such Notice of Termination is given, except in the
case of the Company’s termination of the President and CEO’s employment for just
cause pursuant to

 

--------------------------------------------------------------------------------

 

 

Section 6.1 hereof or in connection with a removal or bar from office pursuant
to Section 6.5 hereof, in which case the Notice of Termination may specify a
date of termination as of the date such Notice of Termination is given; and (iv)
be given in the manner specified in Section 9.1 hereof.

 

(c)  In the event that: (i) the President and CEO shall terminate his employment
for good reason as defined in Section 6.8(a) hereof, or (ii) if the President
and CEO is terminated by the Company other than for just cause pursuant to
Section 6.1 hereof, other than in connection with a removal or bar from office
pursuant to Section 6.5 hereof, and other than in connection with a Change of
Control of the Company, as defined in the Change in Control Compensation
Agreement, then in lieu of any further compensation to the President and CEO 
for  periods  subsequent  to  the  date  of termination, the Company shall pay
as severance to the President and CEO an amount equal to the product of (A) the
aggregate annual compensation paid to or payable by the Company and any of its
subsidiaries to the President and CEO during the year in which the termination
of the President and CEO’s employment occurs, which amount shall include the
President and CEO’s (i) annual base salary, (ii) bonus (equal to the average
cash bonus paid to the President and CEO in the last two fiscal years prior to
the date of termination of employment), (iii) Expense Allowance, and (iv) equity
awards (equal to the average of the aggregate grant date fair value of the
equity awards granted to the President and CEO in the last two fiscal years
prior to the date of termination of employment, multiplied by (B) 3.00, such
payment to be made in a lump sum on or before the fifth day following the date
of termination.

 

(d)  Unless the President and CEO’s employment is terminated for just cause
pursuant to Section 6.1 hereof, or in connection with a removal or bar from
office pursuant to Section 6.5 hereof, or in connection with a Change of Control
of the Company, as defined in the Change in Control Compensation Agreement, the
Company shall maintain in full force and effect, for the continued benefit of
the President and CEO for the balance of the term of this Agreement (as such
term may have been extended as provided herein), all employee benefit plans and
programs in which the President and CEO was entitled to participate immediately
prior to the date of termination, provided that the President and CEO’s
continued participation is possible under the general terms and provisions of
such plans and programs.

 

(e)  The President and CEO shall not be required to mitigate the amount of any
payment provided for in paragraphs (c) and (d) of this Section 6.8 by seeking
other employment or otherwise.

 

7.      INDEMNIFICATION 

 

--------------------------------------------------------------------------------

 

 

 

7.l  The Company shall indemnify the President and CEO to the fullest extent
authorized by applicable federal and Commonwealth of Puerto Rico laws and
regulations, with respect to any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative (other
than an action by or in the right of the Company) that the President and CEO is
a party or is threatened to made a party by reason of the fact that he is or was
the President and Chief Executive Officer of the Company or that he is or was a
member of the Board of Directors, or is or was serving at the written request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other  enterprise, against costs and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding if he acted in good faith and in a matter he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful, provided that the Company
shall not be liable for any amounts which may be due to the President and CEO in
connection with a settlement of any action, suit or proceeding effected without
its prior written consent or any action, suit or proceeding initiated by the
President and CEO seeking indemnification hereunder without its prior written
consent.  The provisions of this Section 7.1 shall also extend the conjugal
partnership of the President and CEO and his spouse and to the President and
CEO’s spouse, when applicable, and shall survive the termination of this
Agreement.

 

8.      SUCCESSORS OF THE PARTIES

 

8.1 This Agreement shall inure to the benefit of and be binding upon the
President and CEO, and, to the extent applicable, his assigns, executors, and
personal representatives and the Company, its successors, and assigns,
including, without limitation, any person, partnership, or corporation which may
acquire all or substantially all of the Company’s assets and business, or with
or into which the Company may be consolidated or merged, and this provision
shall apply in the event of any subsequent merger, consolidation, or transfer.

 

8.2 This Agreement is personal to each of the parties hereto and neither party
may assign or delegate any of his or its rights or obligations hereunder without
first obtaining the written consent of the other party.

 

9.      NOTICES 

 

--------------------------------------------------------------------------------

 

 

 

9.1 All notices required by this Agreement to be given by one party to the other
shall be in writing and shall be deemed to have been delivered either:

 

(a)    When personally delivered to the office of the Secretary of the Company
at his regular corporate office, or the President and CEO in person; or

 

(b) Five days after depositing such notice in the United States mails, certified
mail with return receipt requested and postage prepaid to:

(i) José Rafael Fernández

Narciso 1893

Urb. Santa María

Río Piedras, PR 00927

 

 

(ii)   OFG Bancorp

P.O. Box 195115

San Juan, Puerto Rico 00919-5115

Attention: Chairman – Compensation Committee

 

or such other address as either party may designate to the other by notice in
writing in accordance with the terms hereof.

 

 

10.  AMENDMENTS OR ADDITIONS

 

10.1 No amendments or additions to this Agreement shall be binding unless in
writing and signed by both parties.  The prior approval by a two-thirds
affirmative vote of the full Board of Directors shall be required in order for
the

 

--------------------------------------------------------------------------------

 

 

Company to authorize any amendments or additions to this Agreement, to give any
consent or waivers of provisions of this Agreement, or to take any other action
under this Agreement including any termination of the employment of the
President and CEO with or without just cause under Section 6.1 hereof.

 

 

11.  MISCELLANEOUS 

 

11.1 No course of conduct between the Company and President and CEO to exercise
any right or power given under this Agreement shall: (i) impair the subsequent
exercise of any right or power, or (ii) be construed to be a waiver of any
default or any acquiescence in or consent to the curing of any default while any
other default shall continue to exist, or be construed to be a waiver of such
continuing default or of any other right or power that shall theretofore have
arisen; and, every power and remedy granted by law and by this Agreement to any
party hereto may be exercised from time to time, and as often as may be deemed
expedient. All such rights and powers shall be cumulative to the fullest extent
permitted by law.

 

    11.2  The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

    11.3  This Agreement shall be governed in all respects and be interpreted by
and under the laws of the Commonwealth of Puerto Rico, except to the extent that
such law may be preempted by applicable federal law, including applicable
regulations, opinions or orders duly issued by the FDIC, the FRB or the SEC
(“Federal Law”), in which event this Agreement shall be governed and be
interpreted by and under Federal Law.  Venue for the litigation of any and all
matters arising under or in connection with this Agreement shall be laid in the
United States District Court for the District of Puerto Rico, in the case of
federal jurisdiction, and in the Court of First Instance, Superior Part of San
Juan, of the Commonwealth of Puerto Rico, in the case of state court
jurisdiction.

 

   11.4  Notwithstanding anything to the contrary herein contained, the payment
or obligation to pay any monies or granting of any rights or privileges to the
President and CEO as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the President and CEO now has under
any plan or benefit presently outstanding.

 

 

--------------------------------------------------------------------------------

 

 

   11.5 As used herein, the term “Company” shall include all of the Company’s
subsidiaries.

 

    11.6  This Agreement constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and, as of
the Effective Date, supersedes all prior agreements and understandings, whether
written or oral, relating to such subject matter.

  

    11.7  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

 

    11.8  The heading of each section or paragraph of this Agreement is for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
in San Juan, Puerto Rico, as of the date first above written.

 

 

PRESIDENT AND CEO

 

 

/s/ José Rafael Fernández_

José Rafael Fernández

 

 

OFG BANCORP 

 

By: Compensation Committee of the

Board of Directors

 

 

--------------------------------------------------------------------------------

 

 

 

 

By:  /s/ Francisco Arrivi_____________

Francisco Arrivi

Chairman – Compensation Committee      

 

 

--------------------------------------------------------------------------------

 